Title: From Benjamin Franklin to James Bowdoin, 25 October 1750
From: Franklin, Benjamin
To: Bowdoin, James


Sir
Philada. Oct. 25. 1750
Enclos’d with this I send you all my Electrical Papers fairly transcrib’d, and I have as you desir’d examin’d the Copy and find it correct. I shall be glad to have your Observations on them; and if in any Part I have not made my self well understood, I will on Notice endeavour to explain the obscure Passages by Letter. My Compliments to Mr. Cooper and the other Gentlemen who were with you here: I hope you all got safe home. I am, Sir, Your most humble Servant
B Franklin
 Endorsed: Philadl. October 25. 1750 Benjamin Franklin’s Letter
